Citation Nr: 0420564	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  04-08 879A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia



THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently assigned a 30 percent evaluation.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel



INTRODUCTION

The appellant had active service from March 1943 to October 
1945.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Huntington, West Virginia, Regional Office (RO), which 
confirmed a 30 percent evaluation for post-traumatic stress 
disorder.  

In July 2004, a Deputy Vice Chairman of the Board granted a 
motion by appellant's representative to advance this appeal 
on the Board's docket for good cause.


FINDINGS OF FACT

1.  Appellant's service-connected psychiatric disability is 
manifested primarily by post-traumatic stress disorder 
symptomatology such as recurrent intrusive recollections, 
nightmares, and sleep difficulties.  His affect was blunted, 
he complained of forgetfulness, and appeared easily 
distracted.  There is no indication of an inability to engage 
in activities of daily living and he does not display any 
bizarre behavior.  He has responded relatively well to 
psychotropic medication, receives regular outpatient 
treatment, and his psychiatric disability has been shown to 
remain relatively stable.  

2.  It is at least as likely as not that appellant's service-
connected psychiatric disability results in occupational and 
social impairment more nearly reflective of reduced 
reliability and productivity due to such symptoms as: 
flattened affect; disturbances of mood; impairment of memory; 
and impaired abstract thinking.  

3.  Appellant's psychiatric disability does not result in 
occupational and social impairment, with deficiencies in most 
areas, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; and inability to establish 
and maintain effective relationships.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
the criteria for an increased evaluation of 50 percent, but 
no more, for appellant's post-traumatic stress disorder have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 
9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With regards to a procedural matter, there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), as 
codified at 38 U.S.C.A. § 5100 et seq., (West 2002) became 
law.  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  There have also been 
final regulations promulgated to implement the new law.  This 
change in the law is generally considered applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (38 C.F.R. § 3.159 (2003)); and 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  

Assuming that Section 3 of the Veterans Claims Assistance Act 
of 2000 is applicable in the instant appeal, after reviewing 
the record, the Board is satisfied that all relevant facts 
have been properly developed on the appellate issue in 
question.  A comprehensive medical history and detailed 
findings with respect to the service-connected post-traumatic 
stress disorder over the years are documented in the medical 
evidence.  Additionally, a recent June 2003 VA psychiatric 
examination was conducted, which is sufficiently detailed and 
comprehensive regarding the nature and current severity of 
the service-connected disability at issue and included 
assignment of a score on the Global Assessment of Functioning 
Scale (GAF Scale), which deals with the degree to which an 
individual functions socially and industrially.  Furthermore, 
VA psychiatric outpatient clinical records are associated 
with the claims folders.  There is no indication that more 
recent, relevant medical records exist that would indicate a 
greater degree of severity of the service-connected post-
traumatic stress disorder than that shown in said VA 
examination and other evidence of record.  Additionally, 
appellant has had an opportunity to submit medical records 
and other documents.  It does not appear that appellant or 
his representative has informed the VA of the existence of 
any available, additional, specific competent evidence that 
might prove to be material concerning said appellate issue in 
question.  See the Veterans Claims Assistance Act of 2000.  

Additionally, appellant was issued a Statement of the Case, 
which included relevant laws and regulations, discussion of 
relevant clinical evidence and the Veterans Claims Assistance 
Act of 2000 and its applicability, and a detailed explanation 
of the rationale for the adverse decision.  

In a recent case, Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jun. 24, 2004) (Pelegrini II), which replaced the 
opinion in Pelegrini v. Principi (Pelegrini I), 17 Vet. App. 
412 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that a VCAA notice must be provided to a 
claimant prior to the initial unfavorable agency of original 
jurisdiction decision on a service-connection claim.  In the 
instant case, the June 2003 initial adverse rating decision 
on the issue involving the post-traumatic stress disorder 
disability rating was after the RO issued a pre-adjudication 
April 2003 VCAA notice on the claim, which specifically 
advised the appellant as to which party could or should 
obtain which evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Furthermore, appellant's subsequent 
responses have not indicated that he had any additional 
evidence to submit.  It should also be pointed out that 
appellant's contentions clearly state that he is requesting 
an increased evaluation of 50 percent for his post-traumatic 
stress disorder.  See, in particular, his September 2002 
written statement and March 2004 Substantive Appeal.  Since 
the Board in its decision herein will award an increased 
rating of 50 percent for said disability, a remand of this 
case would merely delay justice without any benefit accruing 
to appellant.

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose regarding said appellate issue in 
question.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  See Bernard v. Brown, 4 Vet. App. 384 
(1993); 38 C.F.R. §  20.1102 (2003).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); and Miles 
v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000 to the extent it may apply, has 
been satisfied with respect to the issue in question.  

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's service-connected post-
traumatic stress disorder in the context of the total history 
of that disability, particularly as it affects the ordinary 
conditions of daily life, including employment, as required 
by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 and other 
applicable provisions.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

With regard to another procedural matter involving the issue 
of entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder, the VA amended its 
regulations for rating mental disorders, effective November 
7, 1996.  See 38 C.F.R. §§ 4.125-130 (1996-2001).  Section 
4.132 has been redesignated as § 4.130.  Since the rating 
decision appealed from was rendered in 2003, the amended 
version of the mental disorders regulations appear applicable 
in the instant case.

The amended VA's Schedule for Rating Disabilities (effective 
November 7, 1996) provides a general rating formula for 
mental disorders, including post-traumatic stress disorder.  
A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform the activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  A 70 percent rating requires 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent rating requires occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
direction, recent events).  38 C.F.R. § 4.130 (effective 
November 7, 1996).

The evidentiary record indicates that appellant served in 
World War II and his awards included the Bronze Star and 
Purple Heart Medals.  The post-service clinical evidence 
indicates that in the 1990's, appellant was diagnosed with 
post-traumatic stress disorder.  See December 1998 VA 
psychiatric examination report, which assigned a Global 
Assessment of Functioning (GAF) scale score of 45.  A March 
1999 rating decision granted service connection and assigned 
a 30 percent evaluation for post-traumatic stress disorder.  
A November 1999 VA psychiatric examination report noted that 
appellant had been retired since 1983; that he described his 
mood and his marriage as happy; and his post-traumatic stress 
disorder was diagnosed as mild to moderate with a GAF scale 
score of 60 assigned.  A January 2001 Board decision affirmed 
that 30 percent rating.

VA clinical records dated from 1999 to September 2001 
indicated that appellant received regular group psychiatric 
therapy.  In June 2001, appellant's complaints included 
nightmares, anger control difficulties, isolative behavior, 
and sleep difficulties.  The assessment was moderate to 
extreme levels of post-traumatic stress disorder symptoms, 
intermittently.  During July-September 2001, severe post-
traumatic stress disorder was assessed.  

On May 2002 VA psychiatric examination, appellant reported 
that he had "always" struggled with nightmares, flashbacks, 
and interrupted sleep, but that they had bothered him a lot 
more during the last few years after his retirement.  He 
denied hopelessness or suicidal/homicidal ideations.  He 
experienced recurrent intrusive recollections of past 
traumatic events; avoided large crowds; preferred spending 
time in the woods rather than talking with people; had 
difficulty expressing emotions; had disrupted sleep despite 
medications; and had memory/concentration difficulties and 
startle reaction.  It was noted that he had worked as a 
carpenter until retirement in 1983.  He reported that having 
a very supportive family, including his wife to whom he had 
been married for 55 years, had helped him deal with his war 
experiences.  Clinically, he appeared alert, correctly 
oriented, cooperative, and with appropriate behavior.  Speech 
was clear, coherent, and productive with good comprehension.  
Mood was dysthymic.  Affect was mood congruent and somewhat 
constricted.  Thought processes and content were intact, 
except for occasional intrusive thoughts.  Recent and remote 
memory was intact.  He was unable to perform serial sevens.  
He had concrete thought in general.  Proverbs abstraction was 
correctly performed and he answered judgment questions 
appropriately.  Post-traumatic stress disorder was diagnosed 
as moderate and a GAF score of 58 was assigned specifically 
for his post-traumatic stress disorder symptomatology.  The 
examiner specified that appellant's overall functioning from 
multiple medical problems in addition to post-traumatic 
stress disorder was much lower, productive of a GAF scale 
score of approximately 40.  The examiner remarked that 
although appellant struggled with recurrent flashbacks and 
nightmares, he had functioned reasonably well until his 
retirement; that in retirement, he had more time to dwell on 
his past and once his health began deteriorating, his 
functioning deteriorated; and that three years ago, he began 
receiving treatment and was currently doing reasonably well 
with medications and therapy.  

VA clinical records dated from November 2001 to April 2003 
revealed that appellant received regular group psychiatric 
therapy.  In mid- September 2002, appellant reportedly was 
greatly distressed.  He appeared anxious, unwashed, and 
disheveled.  He had daily intrusive thoughts of combat and 
had "given up", although he was not suicidal.  A GAF scale 
score of 40 was assigned.  In late September 2002, moderate 
to severe post-traumatic stress disorder was assessed.  A GAF 
scale score of 50 was assigned in October 2002.

On June 2003 VA psychiatric examination, appellant appeared 
very well-groomed and pleasant.  Affect was very blunted.  
Remote memory was intact.  However, he complained of 
forgetfulness and appeared easily distracted.  He reportedly 
on occasion slept through "the biggest part" of the night.  
He did not remember his dreams except that they were "bad."  
He appeared jumpy, nervous, and irritable.  He had a 
readiness to become violent despite his well-socialized 
presentation.  Post-traumatic stress disorder was diagnosed 
as moderate and a GAF score of 60 was assigned.  

More recent VA outpatient treatment records dated from 2003 
to January 2004 report that appellant received regular group 
psychiatric therapy.  

The evidentiary record reveals that the GAF Scale scores of 
58 and 60 assigned appellant on May 2002 and June 2003 VA 
psychiatric examinations were indicative of a moderate, not 
severe, degree of psychiatric impairment.  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995), wherein the Court 
explained that "GAF is a scale reflecting the 
[']psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness....[']  A 55-
60 rating indicates [']moderate difficulty in social, 
occupational, or school functioning.[']"  See also, Cathell 
v. Brown, 8 Vet. App. 539 (1996); and Richard v. Brown, 9 
Vet. App. 266, 267 (1996), wherein the Court stated that a 
"GAF of 50 is defined as ['][s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).[']"

However, the actual VA outpatient clinical records indicate 
that appellant's psychiatric symptomatology undergoes 
occasional exacerbations as evidenced in September 2002, when 
GAF scale scores of 40 and 50 were assigned.  Additionally, 
the clinical records indicate that appellant has functioned 
rather adequately, although he has some post-traumatic stress 
disorder symptomatology such as nightmares/intrusive 
recollections and apparently is anxious and irritable with 
blunted affect.  There is no indication of an inability to 
engage in activities of daily living.  He did not display any 
bizarre behavior.  Significantly, he has responded relatively 
well to psychotropic medication, receives regular outpatient 
treatment, and his psychiatric disability has been shown to 
remain relatively stable.  With resolution of all reasonable 
doubt in appellant's favor, the Board finds that the GAF 
scores as well as the other clinical findings more nearly 
approximate the criteria for a 50 percent evaluation.  The 
positive evidence indicates that his psychiatric disability 
results in occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; disturbances of mood; impairment of memory; 
and impaired abstract thinking (some of the criteria for a 50 
percent rating for mental illness).  Thus, for the 
aforestated reasons, the Board concludes that it is at least 
as likely as not that under the amended criteria, his 
psychiatric disability more nearly approximates the criteria 
for a 50 percent rating.  

However, neither the recent GAF score nor the other clinical 
findings indicate that appellant's service-connected 
psychiatric disability results in occupational and social 
impairment, with deficiencies in most areas, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; or neglect of personal appearance and 
hygiene (some of the criteria for a 70 percent rating for 
mental illness).  

The clinical evidence does not show that appellant's 
psychiatric disability, in and of itself, presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards, as is required for consideration of an 
extraschedular evaluation, for the aforestated reasons.  38 
C.F.R. § 3.321(b)(1).  


ORDER

An increased rating of 50 percent, but no more, for 
appellant's post-traumatic stress disorder is granted, 
subject to the applicable regulatory provisions governing 
payment of monetary awards.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



